DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 02/26/21, for application number 15/637,970 has been received and entered into record.  Claims 1-3, 6, 10, 11, 13, 17, 18, 21, and 22 have been amended, and Claims 14-16 and 19-20 have been previously cancelled.  Therefore, Claims 1-13, 17, 18, 21, and 22 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1, line 9 recites, “control one of states based on the obtained capability…” and should instead read, “control one of a plurality of states based on the obtained capability…” (emphasis added) to indicate the state is one of a plurality or one of multiple states, as “one of” implies more than one state.  
Claim 3, lines 3-4, recite, “…transmit power at one of power levels” and should instead read, “…transmit power at one of a plurality of power levels” (emphasis added) to indicate the power level is one of a plurality or one of multiple power levels, as “one of” implies more than one power level.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US Pat. Appln. Pub. No. 2016/0216757, in view of Waters, US Pat. Appln. Pub. No. 2013/0339769.
Regarding Claim 1, Kim discloses an information processing apparatus [device 200, Fig. 2], comprising: 
a connection circuitry [device 200 connected with other electronic devices through a USB cable; the USB connection may be a USB type-C, par 74, 75]; 
one or more processors [application processor 210]; and
at least one memory storing a program which, when executed by the one or more processors [storing programs on memory 230], causes the information processing apparatus to:
obtain capability information about an external apparatus from the external apparatus via the connection circuitry [the electronic device 200 having the USB type-C interface may exchange power information with the other electronic device through the configuration channel, par 86, ll. 1-3]; 
control one of states based on the obtained capability information, the states including a first state in which power is transmitted to the external apparatus via the connection circuitry and a second state in which power is received from the external apparatus via the connection circuitry [the interface USB 274, including the USB type-C interface may recognize a device; when the USB cable is inserted into the USB port, the electronic device 200 calculates a resistance value through the configuration channel and thereby detects the connection direction of the USB able; after the connection direction of the USB cable is recognized, the electronic device enters the DFP mode or the UFP mode based on power information, par 83, ll. 3-9; par 84]; and 
make a notification of the first state in a case where the first state is controlled, make a notification of the second state in a case where the second state is controlled, and make a 
However, Kim does not explicitly teach a third state in which neither power transmission nor power reception is performed while connected to the external apparatus via the connection circuitry; and wherein the third state is controlled with power supplied from a battery.
In the analogous art of power delivery and reception, Waters similarly discloses an electronic device transmitting and receiving power via the USB-PD standard, and teaches a state in which neither power transmission nor power reception is performed while connected to an external apparatus via a connection circuitry [device 102 is operating on battery power, and may occasionally power down when the battery is low; in this state, the P/C (producer/consumer) port may transition into an unpowered state and stop delivery power to the external device; that is, no power is produced or consumed via the ports to an external device when device 102 is in a low battery state, par 23, ll. 1-5]; and wherein the third state is controlled with power supplied from a battery [device 102 is operating on battery power, and may occasionally power down when the battery is low; in this state, the P/C (producer/consumer) port may transition into an unpowered state and stop delivery power to the external device; that is, no power is produced or consumed via the ports when device 102 is operating on battery power, par 23, ll. 1-5].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim and Waters before him before the effective filing date of the claimed invention, to 
Regarding Claim 4, Kim and Waters disclose the information processing apparatus according to Claim 1.  Waters further discloses wherein the third state is a state in which the information processing apparatus is neither in the first state nor in the second state, and the information processing apparatus is driven by a battery [device 102 is operating on battery power, and may occasionally power down when the battery is low; in this state, the P/C (producer/consumer) port may transition into an unpowered state and stop delivery power to the external device; that is, no power is produced or consumed via the ports when device 102 is operating on battery power, par 23, ll. 1-5].
Regarding Claim 17, Kim discloses an information processing method [using the device 200 of Fig. 2].  The remainder of Claim 17 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly.
Regarding Claim 21, Kim discloses a non-transitory recording medium recording a computer-readable program for causing a computer including a first connection unit to perform functions [device 200 of Fig. 2 contains memory 230 containing instructions to be executed by application processor 210, with first connection unit 274].  The remainder of Claim 21 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Waters, and further in view of Gunji, US Pat. No. 5,392,438.
Regarding Claim 2, Kim and Waters disclose the information processing apparatus according to Claim 1.  However, Kim and Waters do not explicitly teach wherein the program further causes the information processing apparatus to make a notification of a state in which the information processing apparatus receives power from an external power supply or a notification of a state in which the information processing apparatus does not receive power from the external power supply.
In the analogous art of power management, Gunji teaches making a notification of a state in which the information processing apparatus receives power from an external power supply or a notification of a state in which the information processing apparatus does not receive power from the external power supply [power control processor 10a monitors the power state of the battery 9 or the AC power source, and informs a central processing unit (CPU) 11 of the monitored power state; power via AC power supply is an external power supply, Fig. 1; col. 3, ll. 5-8].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim, Waters, and Gunji, to incorporate the power source monitoring as taught by Gunji into the apparatus as disclosed by Kim and Waters, as making a determination of whether power saving functionalities need to be performed are based on the power supply being used to drive the system [Gunji, Fig. 2; col. 5, ll. 33-45]. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Waters, and further in view of Hawawini et al., US Pat. Appln. Pub. No. 2014/0117923.
Regarding Claim 3, Kim and Waters disclose the information processing apparatus according to Claim 1.  However, Kim and Waters do not explicitly teach wherein the program 
In the analogous art of power management, Hawawini teaches wherein the program further causes the information processing apparatus to be able to receive or transmit power at one of power levels, and make a notification of the power level at which the power control unit receives or transmits power [the plurality of power levels 5V through 20V (steps 514 through 520), and notification of the power transmitted is conveyed via the corresponding combination of signals sent through the D+ and D- lines to indicate each voltage level, Fig. 5; par 55].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim, Waters, and Hawawini before him before the effective filing date of the claimed invention, to incorporate the plurality of power levels as taught by Hawawini into the apparatus as disclosed by Kim and Waters, to allow for charging capable of providing power to electronic devices beyond the standard power levels so as to extend the battery life and operating time of portable devices [Hawawini, par 3, 4].
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Waters, and further in view of Watanabe, US Pat. No. 5,737,616.
Regarding Claim 5, Kim and Waters disclose the information processing apparatus according to Claim 1.  However, Kim and Waters do not explicitly teach a register configured to store a power control policy indicating which state the information processing apparatus operates in, wherein the program further causes the information processing apparatus to make a notification based on the power control policy stored in the register.

It would have been obvious to one of ordinary skill in the art, having the teachings of Kim, Waters, and Watanabe before him before the effective filing date of the claimed invention, to incorporate the storing of power states in the register as taught by Watanabe into the apparatus as disclosed by Kim and Waters, to indicate the power supply status of the CPU and adjust the power consumption of the remaining components of the electronic device accordingly [Watanabe, col. 1, ll. 13-29].
Regarding Claim 6, Kim, Waters, and Watanabe disclose the information processing apparatus according to Claim 5.  Watanabe further discloses wherein the power control policy includes information about which of the states including the first and second states to operate the information processing apparatus in [power supply statuses may be determined by the initial settings; settings are stored in the register 1401, col. 9, ll. 49-52].
Regarding Claim 7, Kim, Waters, and Watanabe disclose the information processing apparatus according to Claim 5.  Kim further discloses wherein the power control policy includes information indicating a power transmission stopping condition in the first state or a .
Claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Waters, and Watanabe, and further in view of Cain et al., US Pat. Appln. Pub. No. 2013/0154381.
Regarding Claim 8, Kim, Waters, and Watanabe disclose the information processing apparatus according to Claim 7.  However, the combination of references does not explicitly teach wherein the power reception stopping condition or the power transmission stopping condition is that a remaining battery level of the information processing apparatus reaches a predetermined ratio.
In the analogous art of power management, Cain teaches wherein the power reception stopping condition or the power transmission stopping condition is that a remaining battery level of the information processing apparatus reaches a predetermined ratio [when the battery level is below the first threshold, the controller terminates the power transmission, par 36, ll. 1-8].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim, Waters, Watanabe, and Cain before him before the effective filing date of the claimed invention, to incorporate the stopping condition as taught by Cain into the apparatus as 
Regarding Claim 9, Kim, Waters, and Watanabe disclose the information processing apparatus according to Claim 7.  However, the combination of references does not explicitly teach wherein the power reception stopping condition or the power transmission stopping condition is that a remaining battery level of the external apparatus reaches a predetermined ratio.
In the analogous art of power management, Cain teaches wherein the power reception stopping condition or the power transmission stopping condition is that a remaining battery level of the external apparatus reaches a predetermined ratio [when the battery level is below the first threshold, the controller terminates the power transmission, par 36, ll. 1-8].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim, Waters, Watanabe, and Cain before him before the effective filing date of the claimed invention, to incorporate the stopping condition as taught by Cain into the apparatus as disclosed by Kim, Waters, and Watanabe, to allow for transmission of power while ensuring the power source maintains a power reserve for other tasks and functions.
Regarding Claim 11, Kim, Waters, and Watanabe disclose the information processing apparatus according to Claim 7.  However, the combination of references does not explicitly teach wherein the power reception stopping condition or the power transmission stopping condition is that a duration of power reception or power transmission by the information processing apparatus via the connection circuitry reaches a predetermined time frame.

It would have been obvious to one of ordinary skill in the art, having the teachings of Kim, Waters, Watanabe, and Cain before him before the effective filing date of the claimed invention, to incorporate the stopping condition as taught by Cain into the apparatus as disclosed by Kim, Waters, and Watanabe, to allow for transmission of power while ensuring the power source maintains a power reserve for other tasks and functions.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Waters, and Watanabe, and further in view of Chida et al., US Pat. No. 6,016,519.
Regarding Claim 10, Kim, Waters, and Watanabe disclose the information processing apparatus according to Claim 7.  However, the combination of references does not explicitly teach wherein the power reception stopping condition or the power transmission stopping condition is that a connection between the information processing apparatus and the external apparatus via the connection circuitry is disconnected.
In the analogous art of providing power to electronic devices, Chida teaches wherein the power reception stopping condition or the power transmission stopping condition is that a connection between the information processing apparatus and the external apparatus via the connection circuitry is disconnected [at step S517, if the power source receiving/supplying device is disconnected, then stop supplying power source, Fig. 6].
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Waters, and Watanabe, and further in view of Hawawini.
Regarding Claim 12, Kim, Waters, and Watanabe disclose the information processing apparatus according to Claim 5.  However, the combination of references does not explicitly teach wherein the power control policy includes information indicating a power level to request to the external apparatus.
In the analogous art of power management, Hawawini teaches wherein the power control policy includes information indicating a power level to request to the external apparatus [portable device may select an operating voltage to receive (i.e. 5V, 9V, 12V, or 20V), Fig. 5; par 55].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim, Waters, Watanabe, and Hawawini before him before the effective filing date of the claimed invention, to incorporate the requesting of power levels as taught by Hawawini into the apparatus as disclosed by Kim, Waters, and Watanabe to allow for charging capable of providing power to electronic devices beyond the standard power levels so as to extend the battery life and operating time of portable devices [Hawawini, par 3, 4].
Claims 13, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Waters, and further in view of Gunji.
Regarding Claim 13, Kim discloses the information processing apparatus [device 200, Fig. 2] according to Claim 1, 
However, Kim does not explicitly teach wherein the program further causes the information processing apparatus to make a notification of a fourth state in which power is received from an AC power supply, in a case where the information processing apparatus detects a connection of the AC power supply via a path different from the connection circuitry. 
In the analogous art of power management, Gunji teaches wherein the program further causes the information processing apparatus to make a notification of a fourth state in which power is received from an AC power supply, in a case where the information processing apparatus detects a connection of the AC power supply via a path different from the connection circuitry [power control processor 10a monitors the power state of the battery 9 or the AC power source, and informs a central processing unit (CPU) 11 of the monitored power state; the power supply provided via battery 9 or AC power are through different connections, Fig. 1; col. 3, ll. 5-8]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim, Waters, and Gunji before him before the effective filing date of the claimed invention, to incorporate the power source detection as taught by Gunji into the apparatus as disclosed by Kim and Waters, as making a determination of whether power saving functionalities need to be performed are based on the power supply being used to drive the system [Gunji, Fig. 2; col. 5, ll. 33-45].
Regarding Claim 18, Kim discloses an information processing method according to Claim 17.  The remainder of Claim 18 repeats the same limitations as recited in Claim 13, and thus is rejected accordingly.
Regarding Claim 22, Kim discloses a non-transitory recording medium according to Claim 21.  The remainder of Claim 22 repeats the same limitations as recited in Claim 13, and thus is rejected accordingly.
Response to Arguments
Applicant’s arguments as to the amendments filed 02/26/21 have been considered but are moot due to the newly cited portions of the references previously presented.  

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul Yen/Primary Examiner, Art Unit 2186